Citation Nr: 1625907	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for disabilities of the eyes, to include as due to exposure to Agent Orange, for substitution purposes.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972, including service in Vietnam from September 1970 to August 1971.  He also served in the West Virginia National Guard from April 1972 to April 1973.  Following the Veteran's death, the appellant, his surviving spouse, was substituted into this appeal by the Court.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a February 2014 decision, the Board denied the claim on appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a June 2015 Order, the Court vacated and remanded the Board's decision for proceedings consistent with a Joint Motion for Remand (Joint Motion), to include obtaining a new or addendum medical opinion.  As outlined below, the Board grants the benefit sought on appeal.




FINDING OF FACT

The probative evidence is at least in relative equipoise as to whether the Veteran's acquired disabilities of the eyes, to include Fuchs heterochromic uveitis and iridocyclitis (Fuchs), complications of glaucoma, cataracts, vitreous degeneration and retinal detachment is due to service, to include presumed herbicide exposure therein. 

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for disabilities of the eyes, to include Fuchs, complications of glaucoma, cataracts, vitreous degeneration and retinal detachment are met.  38 U.S.C.A. 	 §§ 1110, (West 2014); 38 C.F.R. § 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).

The Veteran contends that his disabilities of the eyes are due to his exposure to herbicides while serving on active duty during the Vietnam era.  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  The Veteran served in the Republic of Vietnam and his herbicide exposure is conceded.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Following the Joint Motion's directive to obtain a new or addendum medical opinion addressing whether the decreased vision in service was due to refractive error or Fuchs, to include addressing when the decreased vision from Fuchs manifests itself and whether any decreased vision from Fuchs can be corrected with glasses, the Veteran submitted a medical opinion from a surgical ophthalmologist.  In his finding, the ophthalmologist opined that it is as likely as not that the Veteran's ophthalmologic disorder was caused by the Veteran's Agent Orange exposure.  

The examiner reviewed the Veteran's medical records, including the conflicting medical opinions, peer-review articles and published medical literature.  The examiner determined that the medical literature strongly suggests that Fuchs is linked to immune system dysfunction and the Veteran experienced immune system dysfunction due to Agent Orange exposure.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (Vet. App. 1993).  The Court has held that "[t]he conclusion of the examining VA psychiatrist is a medical conclusion, one which the BVA is not free to ignore or disregard."  Id. at 472-73; Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  The Court extended this principle to the medical conclusions of any examining physician. Id.

The Board finds that the medical evidence is at least in relative equipoise as to whether the Veteran's disabilities of the eyes are related to his exposure to Agent Orange while serving in the military.  The private October 2007 medical examiner, April 2012 VA medical examiner and the May 2016 private examiner provided positive nexus opinions.  The Board acknowledges that the May 2013 and September 2013 VA examiner provided a negative nexus opinion.  The Board finds that there is reasonable doubt as to whether the Veteran's disabilities of the eyes were caused by his exposure to Agent Orange.  The Board resolves this reasonable doubt in the Veteran's favor.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim", the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for disabilities of the eyes, as to include exposure to exposure to Agent Orange, is warranted.  38 U.S.C.A. § 5107; 38 U.S.C.A. §3 .102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for disabilities of the eyes, to include as due to exposure to Agent Orange is granted for substitution purposes.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


